Citation Nr: 0917263	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  02-06 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a right navicular fracture with 
tenosynovitis and bone spurs.

2.  Entitlement to service connection for pes cavus.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for right foot plantar 
fasciitis.

5.  Entitlement to service connection for right foot sinus 
tarsi syndrome.

6.  Entitlement to service connection for right leg posterior 
tibial tendonitis.

7.  Entitlement to service connection for right leg-length 
discrepancy.

8.  Entitlement to service connection for obesity.

9.  Entitlement to service connection for residuals of 
tuberculosis.

10.  Entitlement to service connection for bilateral hearing 
loss.  

11.  Entitlement to service connection for a low back strain.

12.  Entitlement to service connection for a right knee 
disorder.

13.  Entitlement to service connection for hemorrhoids 
secondary to a 
service-connected pilonidal cyst.

14.  Entitlement to service connection for bowel dysfunction 
secondary to the service-connected pilonidal cyst.

15.  Entitlement to service connection for glaucoma and a 
cataract.

16.  Entitlement to service connection for residuals of a 
right wrist sprain (also claimed as residuals of electric 
shock).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The RO determined the Veteran failed to file a timely notice 
of disagreement (NOD) in response to a February 1999 rating 
decision.  The RO then considered correspondence that he had 
submitted in March 1999 as a petition to reopen his claims.  
As a result, the RO issued another rating decision in 
February 2001 wherein it characterized the issues as whether 
new and material evidence had been submitted to reopen these 
claims.  The RO reopened the claims based on new and material 
evidence, but then denied the claims on the underlying merits 
following a de novo review.

The Board, however, finds that the Veteran did in fact submit 
a timely NOD in April 1999 in response to the February 1999 
rating decision at issue.  See 38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. § 20.201 (2008); see also Gallegos v. Gober, 
283 F. 3d 1309 (Fed. Cir. 2002) (an NOD need only consist of 
a written statement expressing disagreement with an RO 
decision; assuming the Veteran desires appellate review, 
meeting this requirement of § 20.201 is not an onerous task).  
See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); and Hamilton v. 
Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 
1574, 1584-85 (Fed. Cir. 1994).  Thus, since that February 
1999 rating decision is not final and binding on the Veteran, 
there is no need to submit new and material evidence to 
reopen the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  See also Myers 
v. Prinicipi, 16 Vet App 228 (2002).

In February 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.

FINDINGS OF FACT

1.  The primary residual of the Veteran's service-connected 
right navicular fracture with tenosynovitis and bone spurs is 
subjective complaints of pain.

2.  Most of the Veteran's symptoms in his right lower 
extremity are due to pes cavus, plantar fasciitis, sinus 
tarsi syndrome, and tibial tendonitis, all of which are 
unrelated to his military service - including to his 
service-connected right navicular fracture with tenosynovitis 
and bone spurs.  

3.  The medical evidence, instead, indicates the Veteran's 
pes cavus, plantar fasciitis, sinus tarsi syndrome, and 
tibial tendonitis are due to his morbid obesity, which is not 
a service-connected disability.

4.  The Veteran's left ankle has dorsiflexion between 15 and 
20 degrees and plantar flexion between 20 and 40 degrees, 
with pain only at the extremes of motion.

5.  The Veteran's right leg-length discrepancy is a mere 
clinical finding and therefore not a disability for VA 
compensation purposes; but even assuming for discussion 
purposes that it is a disability, it is a congenital 
abnormality with no evidence of a superimposed disease or 
injury in service.

6.  The Veteran's morbid obesity is not a disability for VA 
compensation purposes, because the competent medical evidence 
does not show he has a chronic disability manifested by 
weight gain.

7.  The Veteran does not currently have tuberculosis or 
residuals of it.

8.  The Veteran does not have a hearing loss disability in 
his left ear according to VA standards.



9.  And although the Veteran has a hearing loss disability in 
his right ear according to VA standards, this disability was 
first identified many years after his military service ended 
and has not been linked by competent medical evidence to his 
service - including to acoustic trauma from exposure to 
excessively loud noise.

10.  The veteran's low back disorder was first diagnosed many 
years after service, has not been linked by competent medical 
evidence to his service, and was not caused or made 
permanently worse by his service-connected right navicular 
fracture with tenosynovitis and bone spurs.

11.  The Veteran does not have a current disability involving 
his right knee.

12.  The Veteran's hemorrhoids are unrelated to his military 
service, including to the already service-connected pilonidal 
cyst.

13.  The Veteran's complaints of anal incontinence have not 
been attributed to a clinical diagnosis and are unrelated to 
his service - including to his 
service-connected pilonidal cyst.

14.  The Veteran does not have glaucoma.

15.  Although the Veteran has a cataract in his left eye, it 
was first diagnosed many years after service and has not been 
linked by competent medical evidence to his service.

16.  There is no evidence the Veteran sprained his right 
wrist during service, and his current right wrist disorder 
was first diagnosed many years after his service ended and 
has not been linked by competent medical evidence to his 
service - including to any trauma he may have sustained.




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for the right navicular fracture with 
tenosynovitis and bone spurs.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 
(2008)

2.  But a separate 10 percent rating is warranted for 
tenosynovitis of the right ankle.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5271 (2008).

3.  Pes cavus was not incurred in or aggravated by service 
and is not proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2008).

4.  Right plantar fasciitis was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2008).

5.  Right foot sinus tarsi syndrome was not incurred in or 
aggravated by service and is not proximately due, the result 
of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.  Right leg tibial tendonitis was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2008).

7.  The Veteran's right leg-length discrepancy is not a 
disability due to disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2008).

8.  A disability manifested by obesity was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2008).

9.  A disability involving residuals of tuberculosis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2008).

10.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

11.  A low back disorder, including a strain, was not 
incurred in or aggravated by service and is not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2008).

12.  A right knee disorder was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2008).

13.  Hemorrhoids were not incurred in or aggravated by 
service and are not proximately due, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2008).

14.  A disability manifested by bowel dysfunction 
(incontinence) was not incurred in or aggravated by service 
and is not proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2008).

15.  Glaucoma and cataracts were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2008).

16.  A right wrist disorder, including sprain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2000, 
May 2002, October 2002, June 2003, October 2003, November 
2003, February 2004, October 2004, January 2005, March 2006, 
February 2008, and July 2008 the Veteran was advised of the 
evidence needed to substantiate his claims and apprised of 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  

Not all of those VCAA notice letters were issued prior to the 
initial adjudication of the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But that was because the VCAA did not 
even exist at the time of that initial adjudication of many 
of the claims, since it was enacted in November 2000.  And in 
Pelegrini II the Court clarified that, in these situations, 
VA need not vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was 
never issued.  Rather, VA need only provide any necessary 
VCAA notice and then readjudicate the claims such at that the 
intended purpose of the notice is served, i.e., not 
frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
In other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO has 
readjudicated the claims in various rating decisions and 
supplemental statements of the case (SSOCs).  This is 
important to point out because the Federal Circuit Court has 
held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Board notes that the March 2006 letter 
notified the Veteran of the potential downstream disability-
rating and effective-date elements if any of his service-
connection claims are ultimately granted, as required in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
July 2008 letter was also specifically tailored to comply 
with the Vazquez-Flores decision with respect to his 
increased-rating claim.  Thus, the duty to notify the Veteran 
has been met.

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all medical records the Veteran and 
his representative cited as relevant to his claims.  The 
Veteran was also afforded numerous VA compensation 
examinations to determine the nature and severity of his 
service-connected right navicular fracture with tenosynovitis 
and bone spurs.  Since the reports of those examinations 
discuss all manifestations of the disability and their 
effects, they are adequate for rating purposes.  38 C.F.R. 
§ 4.2; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
And with respect to his service-connection claims, for any 
currently diagnosed disabilities, the Veteran has been 
afforded VA compensation examinations to determine whether 
they are related either to service or to a service-connected 
disability, as alleged by the Veteran.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no 
further notification or assistance is necessary to meet the 
requirements of the VCAA or the Court.



II.  Increased Rating for Residuals of a 
Right Navicular Fracture with 
Tenosynovitis and Bone Spurs

The Veteran sustained a non-displaced fracture to his right 
navicular bone in September 1978.  The RO, in October 1979, 
therefore granted service connection for residuals of a 
fracture of the right navicular bone.  The RO initially 
assigned a noncompensable (zero percent) rating for this 
disability.  

In June 1997, the Veteran filed a claim for increased 
compensation benefits.  In a July 2004 rating decision, the 
RO granted an increased rating of 10 percent for this 
disability, effective retroactively from February 2004.  In 
doing so, the RO recharacterized the disability as a right 
navicular fracture with tenosynovitis and bone spurs.  In 
other words, the RO essentially granted service connection 
for tenosynovitis of the right ankle and bone spurs of the 
right foot in addition to the already service-connected right 
navicular fracture.  

Then, in March 2007, the RO issued another rating decision in 
which it granted the 10 percent rating back to the June 1997 
date of claim.  Therefore, the issue on appeal is entitlement 
to a disability rating higher than 10 percent for a right 
navicular fracture with tenosynovitis and bone spurs.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to 
be seeking the greatest possible benefit unless he 
specifically indicates otherwise).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right foot disability has been rated under DC 
5284, which pertains to "other foot injuries."  Under this 
code provision, a 10 percent rating is assigned for a 
moderate foot injury, a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  38 C.F.R. § 4.71a, DC 5284.  Words such as 
"moderate," "moderately severe," and "severe" are not defined 
in the Rating Schedule.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 10 percent for the Veteran's right navicular fracture 
with bone spurs.  However, the Board finds that a separate 10 
percent rating is warranted for the Veteran's tenosynovitis, 
since this disability involves his right ankle.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994) (holding that it is 
permissible to evaluate different conditions that are 
encompassed in one disability under separate diagnostic codes 
if none of the symptomatology for one condition is 
duplicative of another condition)

Concerning the 10 percent rating for his right navicular 
facture with bone spurs, the most probative evidence against 
the claim includes numerous VA compensation examinations, all 
but one of which was conducted by the same VA examiner, which 
have consistently indicated that nearly all of the Veteran's 
symptoms are unrelated to his service-connected right 
navicular fracture and bone spurs and appear to be due to his 
morbid obesity and other nonservice-connected disabilities.  
This evidence, therefore, fails to show that the veteran's 
service-connected right foot disability is more than moderate 
in degree, as required for a disability rating higher than 10 
percent under DC 5284.

When examined by VA in March 1998, the Veteran reported 
tenderness to palpation in the posterior medial aspect of the 
calcaneus; however, no pain was reported with plantar stretch 
or plantar flexion maneuvers.  Tinel's was negative over the 
posterior medial malleolus.  The neurovascular examination 
was otherwise normal.  Range-of-motion testing of the ankle 
revealed dorsiflexion of 15 degrees and plantar flexion of 45 
degrees.  X-rays of the right foot and ankle revealed no 
evidence of any fractures or osseous changes in the region of 
the navicular.  The ankle joint also appeared normal.  An 
examination of the foot revealed a small calcaneal spur.  The 
diagnostic impression was (1) service-connected right foot, 
navicular fracture by history; and (2) plantar fasciitis.  

A June 1999 VA examination report notes similar findings.  
Range-of-motion testing of the ankle revealed dorsiflexion of 
20 degrees and plantar flexion of 45 degrees.  Diffuse 
tenderness was present about the foot, from the anterior 
aspect of the ankle to the posterior tibial region and down 
to the medial aspect of the mid-foot.  No neurological 
findings were shown.  A review of X-rays taken in December 
1998 and March 1999 were noted to be unremarkable except for 
a small plantar calcaneal spur.  The diagnosis was right 
tarsal navicular fracture, healed.  The examiner concluded 
that, based on a review of the claims file and the physical 
examination, no evidence supports the contention that the 
Veteran's current difficulties concerning his right foot are 
in any way related to his right navicular facture in service.  
The examiner pointed out that the fracture healed 
uneventfully, which allowed the Veteran to return to regular 
activities.  

In a September 2000 addendum report, the VA examiner stated: 
"[I]n all medical probability, the current difficulties with 
his feet are due to his obesity.  As reflected in the service 
medical records, his foot problem had resolved by the time of 
his discharge.  He sought no further medical care for another 
thirteen years.  In all medical likelihood, his fracture of 
the mid foot had long since resolved."  Indeed, the Board 
points out that the VA examiner's opinion is consistent with 
a private January 2000 MRI report which notes that the 
navicular fracture had healed without deformity.  

In a November 2002 report, J.R, D.P.M, provided the following 
diagnoses: (1) Injury to the peroneal brevis tendon of the 
right foot with surrounding edema; (2) status post fracture 
of the right navicular bone with tenosynovitis and posterior 
tibial tendon dysfunction; and (3) partial tear of the 
insertion of the plantar fascia with fibrous adhesions 
surrounding the plantar fascia and the calcaneus with atrophy 
of the plantar fat pad of the right foot.  Dr. J.R. 
attributed all of the Veteran's right foot and ankle problems 
to the in-service right navicular fracture in 1978.  

When examined by VA in June 2003, the examiner noted that he 
had reviewed numerous X-rays over the past ten years, none of 
which described any persistent residual or chronic fracture 
anatomy.  Instead, they showed calcaneal and plantar spurs 
but no deformity or abnormality related to the fracture.  The 
examiner did not question the diagnoses of peroneus brevis 
abnormality or posterior tibial tendon abnormality provided 
by the Veteran's podiatrist.  But the examiner attributed 
these diagnoses to the Veteran's body habitus of being 72 
inches tall and weighing 320 pounds.  The examiner then 
reiterated his previous assessment that there is no evidence 
to suggest any relationship between the Veteran's current 
difficulties concerning his right foot and his service-
connected right navicular fracture.  Again, the VA examiner 
explained that the Veteran had no medical follow-up between 
1979 and 1993.  The examiner thus concluded that there was no 
evidence of persistent fracture abnormality or alteration in 
the dynamics of the foot related to the in-service fracture 
at issue.  

In March 2004, the Veteran underwent a VA compensation 
examination conducted by QTC Medical Services (QTC).  At that 
time, the Veteran reported pain, weakness, stiffness, 
swelling, and fatigue in the right foot.  A physical 
examination also revealed painful motion of the right foot as 
well as tenderness around the ankle on palpation.  X-rays 
revealed spurring at the plantar aspect and at the Achilles 
tendon insertion.  The examiner diagnosed the Veteran with 
post navicular fracture of the right foot with tenosynovitis 
and bone spurring.  The examiner also attributed the 
tenosynovitis and bone spurring to the use of military boots 
after the navicular fracture. 

A February 2005 VA examination report notes that the Veteran 
was still morbidly obese.  His right ankle demonstrated 20 
degrees of both dorsiflexion and plantar flexion, with no 
evidence of anterior subluxation or instability.  There was 
no evidence of any swelling or transfer lesions.  The 
examiner observed that the hind-foot remained in the neutral 
position.  The examiner did not alter his opinion that there 
was no evidence to suggest that the Veteran's current 
multiple soft-tissue abnormalities about the foot - plantar 
fasciitis, posterior tibial tendonitis, peroneal tendonitis, 
sinus tarsi syndrome - are related to his navicular fracture.  
He thus concluded that the medical record simply does not 
support a chronic condition."

In April 2008, the Veteran was examined by a different VA 
examiner who agreed that none of the symptoms involving the 
Veteran's right foot and ankle are due to the service-
connected navicular fracture.  The examiner indicated that he 
had reviewed the pertinent medical records in the claims 
file.  In doing so, he noted that the Veteran's navicular 
fracture was properly treated in 1979 and received no further 
treatment until 1993.  The examiner then indicated that, 
after reviewing all of the radiographs for the past ten 
years, he found no evidence of a navicular or a cuboid 
fracture.  He explained that bones do not scar once they are 
healed, and that there is no evidence of a malunion on any of 
the films.  The VA examiner also noted that records from the 
Veteran's private podiatrist do not show any pes planus or 
significant pes cavus.  The podiatrist also diagnosed 
posterior tibial tendon tendonitis, a peroneus brevis injury, 
and chronic or old fracture of cuboid navicular.  
Nevertheless, the VA examiner pointed out that there is no 
evidence of these old fractures, except by history, and that, 
although there is no question about the other diagnoses, none 
is related to the navicular fracture that occurred 30 years 
ago.  The VA examiner explained that the private podiatrist 
was reporting on an MRI that was eight years old, and that 
there is no hyperostosis or exostosis of the navicular bone 
regardless of the position from which it is viewed.  The VA 
examiner further commented that there is no obvious 
difference in the plantar fat pad when comparing each foot.  
Addressing the QTC opinion, the VA examiner disagreed that 
any of the Veteran's current problems are due to military 
boots.  The examiner thus concluded that there is no evidence 
of a relationship between the Veteran's current foot and 
ankle problems and his service-connected right navicular 
fracture.  There is no evidence of a persistent fracture 
abnormality or alteration in the dynamics of the foot related 
to the service-connected navicular fracture.  

Based on the foregoing, the most probative medical evidence 
indicates that none of the Veteran's current symptoms 
involving his right foot are due to his service-connected 
right navicular fracture with bone spurs.  Instead, the most 
probative evidence indicates that his symptoms are due to his 
nonservice-connected obesity and other nonservice-connected 
right foot disorders.  The Board has considered medical 
records by the Veteran's private podiatrist and Harris County 
Hospital, some of which attribute all of the Veteran's 
symptoms to his service-connected right foot disability.  
However, the Board places greater probative value on the 
opinions provided by two VA examiners, the first of whom 
provided five opinions, each based on a review of the 
pertinent medical history and supported by sound medical 
rationale.  The second VA examiner also based his opinion on 
a review of the pertinent medial history and was supported by 
sound rationale.  

In particular, both VA examiners pointed out that the 
Veteran's navicular bone healed without complication, that 
there was no radiographic evidence of any complications 
related to the fracture, that the Veteran reported no 
complaints concerning his right foot for many years after he 
discharged from the military.  None of these facts, however, 
was addressed by the podiatrist or medical professionals at 
Harris County Hospital.  Simply stated, the VA examiners 
applied valid medical analysis to the significant facts of 
this case in reaching their conclusions that most of the 
Veteran's symptoms are due to his obesity and nonservice-
connected right foot disorders.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position.)

For these reasons, the Board need not attribute the Veteran's 
symptoms to his service-connected right navicular fracture 
with bone spurs.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  Since most of the 
Veteran's current symptoms involving his right foot can be 
attributed to his service-connected right navicular fracture 
with bone spurs, there is no basis to rate this disability as 
more than moderate, as required for a disability rating 
higher than 10 percent under DC 5284.  Thus, the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 10 percent for his 
service-connected right navicular fracture with bone spurs. 

Nevertheless, the Board finds that a separate 10 percent 
rating is warranted for the Veteran's tenosynovitis of the 
right ankle, since this service-connected disability is 
separate and distinct from the navicular fracture and bone 
spurs involving the right foot.  In other words, separate 
ratings for the right foot and right ankle are appropriate, 
since none of the symptomatology for the right foot condition 
is duplicative of the right ankle condition.  See Esteban, 6 
Vet. App. at 261-262.

Tenosynovitis is rated pursuant to DC 5024.  This code 
provision provides that tenosynovitis is rated based on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024.  Limitation of motion 
of the ankle is rated under DC 5271.  This code provides a 10 
percent rating for moderate limitation and a 20 percent 
rating for marked limitation of motion of the ankle.  See 38 
C.F.R. § 4.71a, DC 5271.

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2008).

In this case, the evidence shows that the Veteran's right 
ankle is manifested by moderate limitation of motion, for 
which a 10 percent disability rating is appropriate.  Range-
of-motion testing of the right ankle revealed the following 
findings:  15 degrees of dorsiflexion and 45 degrees of 
plantar flexion in March 1998; 15 degrees of dorsiflexion and 
40 degrees of plantar flexion in March 2004; 20 degrees of 
dorsiflexion and plantar flexion in February 2005; and 18 
degrees of dorsiflexion and 40 degrees of plantar flexion in 
March 1998.  Thus, these findings show only a 5-degree loss 
of dorsiflexion and between a 5- and 25-degree loss of 
plantar flexion, which reflect no more than moderate 
limitation of motion.  In short, the evidence supports a 
separate 10 percent rating for tenosynovitis of the right 
ankle but not a higher rating of 20 percent under DC 5271.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The March 2004 QTC 
examination noted that pain was only present at extremes of 
motion (i.e. 15 degrees of dorsiflexion and 40 degrees of 
plantar flexion).  The April 2008 VA examination also noted 
that there was no pain, fatigue, or incoordination with 
repetitive motion in any plane.  In light of these findings, 
there is no basis to assign a disability rating higher than 
10 percent for the Veteran's tenosynovitis of the right ankle 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for the Veteran's right navicular facture with bone 
spurs, but that the evidence supports a separate 10 percent 
rating for his service-connected tenosynovitis of the right 
ankle.  Accordingly, the appeal is granted to this extent 
only.

The Board also finds that these separate 10 percent schedular 
ratings are not inadequate, such that the claim should be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence that either disability has 
independently caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  Instead, the record shows that the Veteran 
retired many years ago due to his diabetes mellitus.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for Pes Cavus, a 
Right Ankle Condition, Right Plantar 
Fasciitis, Right Foot Sinus Tarsi 
Syndrome, and Right Leg Tibial Tendonitis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Stated somewhat differently, service connection 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a Veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service 
connection on a secondary basis requires (1) evidence of a 
current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus or 
relationship between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Here, in addition to his service-connected right navicular 
fracture with tenosynovitis and bone spurs, the Veteran is 
also seeking service connection for pes cavus, a right ankle 
condition, right plantar fasciitis, right foot sinus tarsi 
syndrome, and right leg tibial tendonitis.  The Veteran 
contends that he developed these conditions either in service 
at the time of his right navicular fracture, or that they 
developed after service but are proximately due to his 
service-connected right navicular fracture with tenosynovitis 
and bone spurs.  See 38 C.F.R. § 3.310.  After reviewing the 
evidence of record, however, the Board finds no basis to 
grant any of these claims under any theory of service 
connection.  

With respect to his claim for service connection for a right 
ankle disability, the Board notes that service connection has 
already been established and a 10 percent rating assigned for 
tenosynovitis of the right ankle.  Since VA regulation states 
that the evaluation of the same disability under various 
diagnoses is to be avoided, 38 C.F.R. § 4.14, there remains 
no further issue involving service connection for a right 
ankle condition.

With respect to the remaining conditions involving pes cavus, 
right plantar fasciitis, right foot sinus tarsi syndrome, and 
right leg tibial tendonitis, the evidence outlined above with 
respect to the Veteran's increased-rating claim shows that 
none of these disabilities is related either to service or to 
his service-connected right navicular fracture with 
tenosynovitis and bone spurs.  This issue has been thoroughly 
analyzed in the above discussion concerning the Veteran's 
increased-rating claim;  hence, the Board need only highlight 
the main points in adjudicating these service-connection 
claims.  

The Veteran's service treatment records show that he 
fractured his right navicular bone in September 1978 while on 
active duty, but make no reference to pes cavus, right 
plantar fasciitis, right foot sinus tarsi syndrome, and right 
leg tibial tendonitis.  As such, the service treatment 
records provide evidence against these claims.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

The post-service medical records also show that the Veteran 
reported no further problems with his right foot and right 
lower extremity until approximately thirteen years after he 
was discharged from the military.  This thirteen-year gap 
provides additional evidence against the claims.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  In other words, this lengthy gap precludes a 
finding of continuity of symptomatology. 

As noted in the analysis for his increased-rating claim, the 
Veteran's private podiatrist and medical professionals at 
Harris County Hospital have indicated that his pes cavus, 
right plantar fasciitis, right foot sinus tarsi syndrome, and 
right leg tibial tendonitis are all secondary to his service-
connected right navicular fracture with tenosynovitis and 
bone spurs.  However, none of these opinions makes any 
reference to important facts in the record - facts which 
contradict a finding that these disorders are in any way 
related either to service or to the service-connected right 
navicular fracture with tenosynovitis and bone spurs.  These 
include the fact that the Veteran's navicular bone healed 
without complication, that there was no radiographic evidence 
of any complications related to the fracture, and that the 
Veteran reported no complaints concerning his right foot for 
many years after he was discharged from the military.  

Thus, one can only conclude that the medical professionals 
did not apply valid medical analysis to the significant facts 
of this case in attributing the Veteran's pes cavus, right 
plantar fasciitis, right foot sinus tarsi syndrome, and right 
leg tibial tendonitis to his service-connected right 
navicular fracture with tenosynovitis and bone spurs.  See 
Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  
Consequently, these opinions are of limited probative value 
in this case.  The Board also points out that the Court has 
expressly rejected a rule that the opinions of private 
treating physicians are entitled to presumptively greater 
weight in evaluating Veterans' claims.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); see also D'Aries V. 
Peake, 22 Vet. App. 97, 106 (2008).

In contrast, the Board places significant probative value on 
the numerous VA examination reports, all of which are 
consistent with the medical evidence of record and are 
supported by sound rationale.  After reviewing the claims 
file and examining the Veteran, two VA examiners, one of whom 
provided numerous opinions, concluded that none of the 
Veteran's current right lower extremity problems are related 
either to service or to his service-connected right navicular 
fracture with tenosynovitis and bone spurs.  Instead, both VA 
examiners attributed the Veteran's problems to his obesity, 
for which service connection has been denied by virtue of 
this decision (see below).  In doing so, the examiners 
pointed out that the in-service navicular fracture healed 
without complication, that there was no radiographic evidence 
of any complications related to the fracture, and that the 
Veteran reported no complaints concerning his right foot for 
many years after his separation from active duty.

The Board places greater probative value on these opinions, 
as they are based on valid medical analysis to the 
significant facts of this case.  See Nieves, supra; see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

In addition to the medical evidence, the Board has also 
considered the Veteran's own personal lay statements, 
including testimony at two personal hearings.  But as a 
layperson, without medical expertise, he simply is not 
qualified to render a medical opinion concerning the cause or 
date of onset of his variously diagnosed disorders involving 
his right lower extremity.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Instead, he is only competent to comment on 
symptoms (i.e., right foot pain) he may have personally 
experienced during and since service, but not the etiology of 
his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007). See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for pes cavus, a right ankle 
condition, right plantar fasciitis, right foot sinus tarsi 
syndrome, and right leg tibial tendonitis.  And as the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

IV.  Service Connection for Right Leg-Length Discrepancy

The Veteran also claims that his right leg is slightly 
shorter than his left leg.  He claims that this leg-length 
discrepancy had its onset in service or, alternatively, is 
related to his service-connected right foot fracture.  For 
the reasons set forth below, however, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim.  

The Veteran's theory that his right leg-length discrepancy is 
related to his service-connected right foot fracture is 
premised on 38 C.F.R. § 3.310, which, as noted above, states 
that a disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  In such cases, medical evidence is required to 
establish the link between the claimed disability and the 
service-connected disability.  See Jones, 7 Vet. App. at 136.

The Veteran's service treatment records which document the 
right navicular fracture in September 1978 make no reference 
to a leg-length discrepancy as a result of that injury.  
Indeed, none of the service treatment records make any 
reference to leg-length discrepancy.  See Struck, supra.  

But post-service medical records confirm that the Veteran's 
right leg is slightly shorter than his left leg.  
Nevertheless, medical evidence indicates that this 
discrepancy is so slight that it is considered a normal 
variant and therefore not a disability.  In particular, a 
June 1999 VA examination report notes that the Veteran's 
right leg was 5.0 to 7.0 mm shorter than his left leg, but 
that this discrepancy was within the margin of error since 
medical literature indicates that discrepancies up to 1.50 cm 
constitutes a normal variant.  This opinion indicates, 
therefore, that the Veteran's right leg-length discrepancy 
constitutes a mere finding and not a disability for VA 
compensation purposes.  

The Court has defined "disability" as an impairment of 
earning capacity resulting from a disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury has 
been defined as "damage inflicted on the body by an external 
force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 
901 (29th ed. 2000)).  "Disease has been defined as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Id. at 
1384 (citing Dorland's at 511).  Thus, the Veteran's slight 
leg-length discrepancy is not a disability for VA purposes.

But even assuming for the sake argument that the Veteran's 
right leg-length discrepancy does constitute a disability, 
there is still insufficient medical evidence relating it 
either to service or to his service-connected right navicular 
fracture with tenosynovitis and bone spurs.  The only medical 
evidence in support of the Veteran's claim is a 1999 medical 
record from Harris County Hospital, which notes that a non-
healing or non-healed navicular fracture could have caused 
the Veteran's limb-length discrepancy.  This opinion is 
flawed in several respects, however.  

First, the phrase "could have caused" constitute speculation 
as to the etiology of the Veteran's leg-length discrepancy.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

The second problem with this opinion is that it is not 
consistent with the evidence of record, thereby significantly 
limiting its probative value.  In particular, the physician 
failed to mention the fact the Veteran's navicular fracture 
fully healed and was non-diplaced which, according to the 
opinion, would not cause a leg-length discrepancy.  It is 
thus evident that the physician did not apply valid medical 
analysis to the significant facts of this case in reaching 
his conclusion that the Veteran's in-service navicular 
facture could have caused the leg-length discrepancy.  Nieves 
Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Consequently, 
this opinion is of limited probative value.

In contrast, in an April 2008 VA examination report, a VA 
examiner indicated that he had reviewed the Veteran's 
pertinent medical history in conjunction with a thorough 
physical examination of both lower extremities.  The VA 
examiner then indicated that the Veteran's leg-length 
discrepancy of 3/8" was a congenital condition and not due 
to or aggravated by service.  

The Board points out that congenital and developmental 
defects are not disabilities within the meaning of applicable 
regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2008).  
Therefore, such disorders require more than an increase in 
severity during service in order to warrant a grant of 
service connection.  The evidence must show that the 
congenital or developmental defect was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  VAOPGCPREC 82- 90 (July 
18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985).  In this 
case, however, there is simply no evidence of any 
superimposed disease or injury to account for the Veteran's 
leg-length discrepancy. 

In conclusion, since the Veteran's slight right leg-length 
discrepancy constitutes a mere clinical finding and not a 
disability for VA compensation purposes, the preponderance of 
the evidence is against his claim.  And even assuming for the 
same of argument that this discrepancy does constitute a 
disability, it is a congenital condition with no evidence 
that it was ever subject to a superimposed disease or injury 
during service.  Accordingly, the appeal is denied.  See 38 
U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102.

V.  Service Connection for Obesity

The Veteran claims that he became obese in service and is 
therefore seeking service connection for obesity.  Indeed, 
the record shows that he weighed 195 pounds when he entered 
service in June 1971 but weighed 242 pounds at his separation 
examination in June 1979, thereby verifying his assertion 
that he gained a significant amount of weight in service.  
However, because obesity not due to disease or injury is not 
a disability for VA compensation purposes, his claim must be 
denied.  See Hunt and Allen, both supra.

Without underlying pathology, VA does not recognize obesity 
as a disease entity for purposes of compensation.  
Specifically, obesity caused by overeating is not caused by 
an external force (such as for an "injury").  Rather, obesity 
in that case is a result of behavior.  Moreover, obesity that 
is not due to underlying pathology cannot be considered a 
deviation from the normal function of the body (such as for a 
"disease)"; rather, the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The Board notes that the Veteran had gained a significant 
amount of weight in service, and has recently been described 
as morbidly obese, weighing over 300 pounds.  However, the 
medical evidence does not suggest that his weight gain or his 
current obesity constitutes, or is a manifestation, of a 
chronic disability.  He has not been shown to have any 
endocrine disorder which would be manifested by a weight 
gain.  His weight gain has not been related by medical 
evidence to any medical cause.  Absent competent evidence 
which suggests that the Veteran's obesity constitutes a 
chronic disability or that his obesity is due to an 
underlying disease or injury incurred in service, his claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for obesity.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.

VI.  Service Connection for Tuberculosis

The Veteran claims that he contracted tuberculosis while on 
active duty and that he currently suffers from residuals of 
that disease.  However, there is simply no medical evidence 
that he ever contracted tuberculosis in service or that he 
has a current disability related to tuberculosis.  Therefore, 
his claim must be denied.  See Brammer, supra. 

The Veteran's service treatment records do not show that he 
contracted tuberculosis while on active duty, nor do they 
make any reference to respiratory problems which could 
reflect a potential manifestation of misdiagnosed 
tuberculosis.  See Struck, supra.  Indeed, the only evidence 
which suggests possible exposure to tuberculosis is a 
positive PPD test in an August 2001 report from the City of 
Houston Health and Human Services, which is over 20 years 
after the Veteran's separation from active duty.  See Maxson, 
230 F.3d at 1333 (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The PPD test is used to determine if someone has developed an 
immune response to the bacterium that causes tuberculosis.  
This response can occur if someone currently has 
tuberculosis, if they were exposed to it in the past, or if 
they received the BCD vaccine against tuberculosis.  See 
http://Medicine.Net.com.  In other words, a person can be 
infected with the bacteria that causes tuberculosis - thereby 
resulting in a positive PPD test - but not actually have 
active tuberculosis.  Many people are infected with the 
bacteria that cause tuberculosis, but only a few of these 
people (about 10%) go on to develop tuberculosis.  See 
http://FamilyDoctor.org.

In short, the positive PPD test is merely a laboratory 
finding and does not constitute a disability for VA 
compensation purposes.  As noted, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See Hunt and Allen, both supra.  A mere symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See, e.g., Sanchez-
Benitez, App. at 283-84.

With this in mind, the Veteran's positive PPD test represents 
only a finding and not an actual disability in and of itself 
for which VA compensation benefits are payable.  So even if 
the Veteran had contracted tuberculosis in service, there is 
no evidence that he currently has a residual disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of 
tuberculosis.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Hence, the appeal is denied.

VII.  Service Connection for Hearing Loss

The Veteran claims that he developed a hearing loss 
disability as a result of excessive exposure to loud noises 
while on active duty.  With respect to the first requirement 
of a current disability, before service connection may be 
granted for hearing loss it must be of a particular level of 
severity.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the evidence shows that the Veteran does not 
have a hearing loss disability in his left ear according to 
VA standards.  In this regard, at a VA audiological 
evaluation performed in July 2007, testing in the left ear 
revealed a 25-decibel loss at the 1000, 2000, and 3000 Hz 
levels, and a 35-decibel loss at the 4000 Hz level.  Speech 
discrimination was 94 percent.  Since these findings to not 
meet the criteria for a hearing loss disability according to 
38 C.F.R. § 3.385, service connection for hearing loss in the 
Veteran's left ear must be denied on the basis that he lacks 
a current disability.  See Brammer, supra.

Audiometric testing at that time, however, does establish a 
hearing loss disability in his right ear, since testing in 
that ear showed a 40-decibel loss at the 4000 Hz level, which 
is considered a hearing loss disability according to VA 
standards.  See 38 C.F.R. § 3.385.  Therefore, the Board must 
determine whether the Veteran's right ear hearing loss 
disability is somehow related to his military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The record establishes that the Veteran may have experienced 
acoustic trauma in service, since his service records show 
that he worked with various weaponry.  That said, however, 
even though he was probably exposed to noise in service, the 
overall medical evidence indicates that his in-service noise 
exposure did not contribute to his current right ear hearing 
loss disability.  

The Veteran's service treatment records make no reference to 
hearing loss involving his right ear.  Of particular 
relevance, audiometric testing at his separation examination 
in June 1979 showed, in the right ear, a 20-decibel loss at 
the 1000, 2000, 3000, and 4000 Hz levels, and a 15-decibel 
loss at the 3000 Hz level.  Thus, since these findings do not 
suggest that the Veteran had any hearing loss in his right 
ear at the time of his military discharge, the service 
treatment records provide highly probative evidence against 
the claim.  See Struck, supra.

In addition to the absence of a right ear hearing loss 
disability in service, the record also reflects that a right 
ear hearing loss disability was not confirmed until the July 
2007 VA audiological evaluation, approximately 28 years after 
he was discharged from the military.  Prior VA audiological 
evaluations in March 1999 and March 2003 failed to show a 
right ear hearing loss disability according to VA standards.  
38 C.F.R. § 3.385.  This is consistent with several 
audiological evaluation reports from Harris County Hospital 
dated in 1998 and 1999, which also failed to show a right ear 
hearing loss disability according to VA standards.  Id.  
Thus, this evidence establishes a 28-year gap between the 
Veteran's separation from active duty and the first 
documented evidence of a right ear hearing loss disability.  
See Maxson, supra.  Simply stated, this lengthy gap precludes 
a finding of continuity of symptomatology concerning the 
Veteran's right ear hearing loss.  See Savage, supra. 

The VA audiologist considered this evidence in her July 2007 
report.  After reviewing the claims file and the findings 
from the audiological evaluation, the VA audiologist noted 
that the Veteran entered the military in 1971 with normal 
hearing and left the military in 1979 with normal hearing.  
She also pointed out that he had been tested on at least four 
other occasions beginning in 1999, over 21 years after his 
discharge from the military, none of which revealed a hearing 
loss disability.  Based on these findings, she concluded that 
the Veteran's present hearing loss "is not in any way 
associated with military noise exposure." 

Since this opinion was based on a review of the pertinent 
history and was supported by sound rationale, it provides 
compelling evidence against the Veteran's claim.  In other 
words, the VA audiologist applied valid medical analysis to 
the significant facts of this case in reaching her 
conclusion.  See Nieves-Rodriguez, supra; see also Wray, 7 
Vet. App. at 493 (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position.)

The only medical evidence in support of the Veteran's claim 
is a April 2003 report from Harris County Hospital which 
notes that the Veteran's long history of hearing loss is "as 
like as not related to noise exposure while on active duty."  
The problem with this opinion is two fold:  First, there is 
no audiological evaluation associated with this opinion which 
would establish a hearing loss disability according to VA 
standards, and second, the audiologist did not provide any 
supporting rationale.  The Board, therefore, places less 
probative value on this opinion that the VA audiologist's 
opinion.  See Owens and Guerrieri, both supra.

The Board has also considered the Veteran's own personal lay 
statements and testimony.  But as a layperson, without 
medical expertise, he simply is not qualified to render a 
medical opinion concerning the cause or date of onset of his 
right ear hearing loss disability.  See Grottveit and 
Espiritu, both supra.  Instead, the Veteran is only competent 
to comment on symptoms (e.g., difficulty hearing) he may have 
personally experienced during and since service, but not the 
etiology of his symptoms.  See Jandreau, Barr and Layno, all 
supra.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied. 

VIII.  Service Connection for a Low Back Strain

The Veteran has presented two theories in support of his 
claim for service connection for a low back strain.  He 
claims that he fell and injured his back in service or, 
alternatively, that he developed a low back strain as a 
result of an altered gait caused by his service-connected 
right navicular fracture with tenosynovitis and bone spurs.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim under both theories of service connection.  

The Veteran claims that he injured his back after he tripped 
over a rope while walking off a gang plank in service.  
However, his service treatment records make no reference to 
any such injury involving his back.  A December 1976 entry 
notes a three-day history of low back pain associated with a 
pilonidal cyst he apparently developed after hitting his back 
on the corner of a rack four week prior.  The cyst was 
eventually removed in March 1977 with no complications and no 
further complaints.  The Veteran was also seen in June 1979 
for complaints of low back pain, which he said initially 
began ten years earlier while working construction with his 
father.  But since his entrance examination made no reference 
to back problems, it must be presumed that he entered service 
in sound condition.  38 U.S.C.A.            § 1111.  X-rays 
also revealed a possible L6 vertebra.  His separation 
examination report makes no reference to back problems.  
Thus, the service treatment records make no reference to a 
chronic back disorder.  See Struck, supra. 

After service he received emergency room treatment in 1982 
for low back pain associated with heaving lifting.  The 
diagnosis was simply low back pain.  It was not until 2001, 
many years later, that X-ray revealed degenerative changes of 
the lumbar spine.  The Board emphasizes that none of these 
treatment records mentioned the Veteran's military service or 
his service-connected right navicular fracture with 
tenosynovitis and bone spurs as a possible etiology factor 
for his low back disorder.  Thus, none of these records 
supports the Veteran's claim.  See Maggitt, supra.

Three VA examination reports also provide highly probative 
evidence against the Veteran's claim.  The first VA 
examination, performed in June 2003, listed low back pain 
under the diagnostic impression.  As already mentioned, the 
Court has held that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.  In 
any event, the examiner went on to attribute the Veteran's 
low back pain to his obesity rather than a service-related 
event or injury.

The second VA examination, performed in July 2007, included a 
review of the claims file and a thorough examination of the 
Veteran's lumbosacral spine.  The diagnostic assessment was 
"mild degenerative disk disease, age acquired."  The 
examiner then commented that this condition is due to the 
Veteran's morbid obesity and not related to anything that 
happened to him while on active duty.  He then added that the 
one-time treatment in 1982 does not reflect chronicity of a 
back problem.  

And the third VA examination, performed in April 2008, 
includes X-ray findings of mild osteopenia, severe facet 
arthropathy at L4, L5, and S1, and mild anterolisthesis at 
L5-S1.  After reviewing the claims file and examining the 
Veteran's back, the examiner concluded that there was no 
evidence to suggest that this condition was related to 
service or that it was in any way aggravated by his service-
connected right foot disorder.  Instead the examiner agreed 
that the Veteran's low back disorder was due to poor physical 
conditioning; nonservice-connected diabetes mellitus; and his 
morbid obesity, as he weighed 309 pounds and was 5'11."  

Since these three opinions are consistent with the medical 
evidence of records and are supported by sound rationale, 
they provide compelling evidence against the Veteran's claim.  
In short, the VA examiners applied valid medical analysis to 
the significant facts of this case in reaching their 
conclusions.  See Nieves-Rodriguez and Wray, both supra.  
Thus, the medical evidence of record provides compelling 
evidence against the Veteran's claim.  

The only evidence in support of the Veteran's claim is his 
own personal lay statements and testimony.  But as a 
layperson, without medical expertise, he simply is not 
qualified to render a medical opinion concerning the etiology 
of his low back disorder.  See Grottveit and Espiritu, both 
supra.  Instead, he is only competent to comment on symptoms 
(e.g., low back pain) he may have personally experienced 
during and since service, but not the etiology of his 
symptoms.  Jandreau, supra.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a low back strain.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied. 

IX.  Service Connection for a Right Knee Condition

The Veteran claims that he also injured his right knee at the 
time he fractured his right foot.  However, since the medical 
evidence shows that his right knee is completely normal, the 
claim must be denied due to the lack of a current right knee 
disability.  See Brammer, supra. 

The service treatment records make no reference to knee 
problems at any time during his period of active duty 
service, including the time he was treated for a fractured 
right foot.  See Struck, supra.  But more importantly, there 
is no medical evidence of a current disability involving the 
Veteran's right knee. 

The April 2008 VA examination report notes that the Veteran's 
knee was normal.  A physical examination showed no effusion; 
no instability; no joint-line tenderness; motion from zero to 
135 degrees, with no pain or crepitus; and negative Lachman, 
McMurray, and Drawer testing.  X-rays were also entirely 
normal, with well-preserved joint spaces, and no evidence of 
fracture, dislocation, or effusion.  The examiner concluded 
that "this is a normal x-ray of the right knee with 
basically normal exam."  The diagnosis was normal right 
knee.

Therefore, in the absence of a current disability involving 
the Veteran's right knee, the Board finds that the 
preponderance of the evidence is against the claim.  See 
Degmetich, Sanchez- Benitez, and Brammer, all supra.  The 
Veteran is simply not qualified to attribute his subjective 
complaints of right knee pain to a clinical diagnosis.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

X.  Service Connection for Hemorrhoids

The medical evidence shows that the Veteran has recently been 
treated for hemorrhoids.  He now claims that his hemorrhoids 
were caused by antibiotic treatment prescribed for his 
service-connected status post excision of a pilonidal cyst.  
In other words, he is seeking service connection for 
hemorrhoids on a secondary basis.  38 C.F.R. § 3.310.  After 
reviewing the evidence of record, however, the Board finds no 
basis to grant the claim under either a direct or a secondary 
theory of service connection.

The service treatment records show that the Veteran entered 
service with a pilonidal cyst.  Unfortunately, the cysts got 
worse while on active duty and had to be surgically removed 
in May 1977.  Consequently, service connection was granted 
for status post excision of this pilonidal cyst.  None of the 
service treatment records, however, makes any reference to 
hemorrhoids.  Indeed, the Veteran acknowledged at his hearing 
that he had never been treated for hemorrhoids while on 
active duty.  Thus, the service treatment records provide 
compelling evidence against the claim under a direct theory 
of service connection.  See Struck, supra. 

Indeed, the Veteran's hemorrhoids were first diagnosed in 
2003, approximately 24 years after he was discharged from the 
military.  See Maxson, supra.  In this regard, a November 
2003 VA examination report notes the presence of an external 
hemorrhoid.  The examiner, however, offered no opinion 
concerning the etiology or date of onset of the Veteran's 
hemorrhoids.  See Maggitt, supra.  This examination report, 
therefore, provides additional evidence against the claim 
under both theories of service connection.  

A December 2005 VA examination report also notes the presence 
of internal and external hemorrhoids.  It was noted that the 
Veteran had been reporting hemorrhoids since the 1970s, 
following his pilonidal cyst excision.  The Veteran also 
attributed his hemorrhoids to other conditions he has 
experienced.  The examiner, however, indicated that there had 
been no "IE, TB, or wound infection."  Since the examiner 
did not verify the Veteran's assertion that his hemorrhoids 
had their onset in service or that they are related to his 
service-connected pilonidal cyst excision, this examination 
report does not support the Veteran's claim.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence).

The Veteran was afforded an additional VA examination in 
February 2006 to determine whether there was a relationship 
between his hemorrhoids and antibiotic treatment he received 
for his service-connected pilonidal cyst.  At the time of the 
examination, no hemorrhoids were present.  It thus appears 
that the hemorrhoids identified in 2003 and 2005 were 
inactive.  In any event, the examiner opined that "there is 
no literature evidence which indicates that antibiotics are 
directly linked to the formation of hemorrhoids used in the 
treatment of one course of pilonidal cyst."  This opinion 
provides compelling evidence against the claim that his 
hemorrhoids are secondary to his service-connected pilonidal 
cyst.  See Nieves-Rodriguez and Wray, both supra.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
hemorrhoids.   The Veteran is simply not qualified to 
attribute his hemorrhoids to antibiotic treatment for his 
service-connected pilonidal cyst  See Grottveit and Espiritu, 
both supra.  Accordingly, the appeal is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



XI.  Service Connection for Bowel Dysfunction

The Veteran also claims that he suffers from anal 
incontinence as a result of his service-connected pilonidal 
cyst.  This claim must also be denied, however, since 
incontinence is merely a symptom rather than a diagnosed 
disability, and, in any event, medical evidence indicates 
that his incontinence is not related to his service-connected 
pilonidal cyst.  

The Veteran first reported anal incontinence many years after 
he was discharged from the military.  See Maxson, supra.  
Moreover, this problem has never been attributed to a known 
clinical diagnosis.  At his VA examination in November 2003, 
the Veteran stated that he first began experiencing anal 
incontinence a few months after his pilonidal cyst was 
removed in service.  But the examiner offered no diagnosis to 
account for the Veteran's incontinence.  It this appears that 
his anal incontinence is merely a symptom and does not 
constitute a disability for VA compensation purposes.  See 
Hunt and Allen, both supra.  A mere symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-
Benitez, supra.  Absent competent evidence which suggests 
that the Veteran's anal incontinence constitutes a chronic 
disability or that it is due to an underlying disease or 
injury incurred in service, his claim must be denied.  See 
Brammer, supra.

But even assuming for the sake argument that the Veteran's 
anal incontinence does constitute a disability, there is 
still insufficient medical evidence relating it either to 
service or to his service-connected pilonidal cyst excision.  
Anal incontinence was not noted in any of the service 
treatment records, see Struck, supra, and was first reported 
many years after he was discharged from the military.  See 
Maxson, supra.  Also compelling is the November 2003 VA 
examination report wherein the VA examiner indicated that he 
was unable to relate the Veteran's incontinence to the 
excision of the pilonidal cyst.  The examiner reasoned that, 
if the surgery had caused any nerve damage, the Veteran would 
have experienced incontinence immediately after the surgery 
rather than several months later, as alleged by the Veteran.  
The Board places significant probative value on this opinion, 
since it appears that the VA examiner applied valid medical 
analysis to the significant facts of this case in reaching 
his conclusion.  See Nieves-Rodriguez and Wray, both supra.  

The Board notes that the Veteran also claims that his anal 
incontinence may be related to his hemorrhoids and 
tuberculosis.  But since service connection has been denied 
for both hemorrhoids and tuberculosis, there is no basis to 
grant service connection for bowel dysfunction as proximately 
due to hemorrhoids or tuberculosis.  See 38 C.F.R. § 3.310.

The Board thus concludes that the preponderance of the 
evidence is against the claim for service connection for 
bowel dysfunction.  See Degmetich, Sanchez- Benitez, Brammer, 
all supra.  The Board reminds the Veteran that, although he 
is competent to report his symptoms of anal incontinence, he 
is not qualified to attribute these symptoms to a clinical 
diagnosis.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

XII.  Service Connection for Glaucoma and Cataracts

The service treatment records show that the Veteran was 
treated for conjunctivitis after metal shavings were removed 
from his eyes.  This condition eventually resulted in 
blepharitis.  As a result, a March 2007 rating decision 
granted service connection for blepharitis, status post 
conjunctivitis, claimed as a bilateral eye injury.  In 
addition to this condition, however, the Veteran is also 
seeking service connection for other eye disorders involving 
glaucoma and cataracts.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (holding that a newly diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes when it has 
not been previously considered).

After carefully reviewing the evidence of record, the Board 
notes that the Veteran has never been diagnosed with 
glaucoma, either during or after service.  Of particular 
relevance, the Veteran's eyes were examined for VA 
compensation purposes in November 2005, at which time the 
examiner declined to diagnose glaucoma.  Hence, service 
connection for glaucoma must be denied on the basis that 
there is no current disability.  See Degmetich, Sanchez- 
Benitez, and Brammer, all supra.  

Although the VA examiner found that the Veteran has a 
cataract on his left eye, this part of the claim must also be 
denied because there is still no medical evidence that the 
cataract is related either to service or to his service-
connected blepharitis.  The service medical records make no 
reference to cataracts.  See Struck, supra.  The record also 
shows that the Veteran's cataract was first discovered many 
years after service.  See Maxson, supra.  In this regard, an 
August 2002 VA eye examination noted that the Veteran's 
visual acuity was 20/20 bilaterally, with no mention of 
cataracts.  The VA examiner who examined the Veteran's eyes 
in November 2005 also declined to attribute the Veteran's 
cataract to service.  In doing so, she noted that the service 
treatment records made no reference to an eye injury due to a 
fall, as claimed by the Veteran.  The examiner therefore 
declined to attribute the Veteran's cataract to an in-service 
eye injury, since this would constitute mere speculation.  
Since this opinion is consistent with the medical evidence - 
which makes no reference to cataracts in service, no 
reference to an in-service eye injury as described by the 
veteran, or continuity of symptomatology since service - the 
Board places significant probative value on this opinion.  
See Nieves-Rodriguez and Wray, both supra.  

Therefore, in the absence of a current disability involving 
glaucoma, and the absence of a medical nexus opinion between 
the Veteran's current cataract and service, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for glaucoma and 
cataracts.  The Veteran is simply not qualified to attribute 
his vision problems to diagnoses involving glaucoma or 
cataracts.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



XIII.  Service Connection for a Right Wrist Sprain

The Board notes that an unappealed October 1979 rating 
decision denied service connection for residuals of an 
electric shock to the right hand.  This current claim, 
however, involves service connection for a right wrist 
sprain.  Since this is a new diagnosis, the Board need not 
determine whether new and material evidence has been 
submitted since the unappealed October 1979 decision before 
adjudicating the claim on the merits.  See Ephraim, supra.  

The service treatment records show that the Veteran sustained 
a soft tissue impingement injury to his right wrist in April 
1978.  A follow-up evaluation in November 1978 revealed that 
the right wrist was normal except for some pain with 
extension and radiation deviation.  No clinical diagnosis was 
provided.  The remainder of the service treatment records, 
including the June 1979 separation examination report, make 
no further reference to right wrist problems.  Thus, in the 
absence of a chronic right wrist disability in service, the 
service treatment records provide evidence against the 
Veteran's claim.  See Struck, supra. 

Post-service medical records provide additional evidence 
against the claim.  The evidence shows that the veteran was 
first diagnosed with a right wrist disability approximately 
20 years after being discharged from the military.  VA 
outpatient treatment records show that he was treated for 
right wrist pain in 1999; the diagnosis was possible chronic 
ligament strain versus dequervains.  The veteran was also 
seen at Harris County Hospital in 1999 and 2000 for a right 
wrist sprain.  It was noted that he was right-hand dominant, 
that he worked as a telemarketer, and that he appeared 
wearing splints on both wrists.  The Veteran reported that he 
had sustained an injury to his right wrist in service, 
although the treating physician declined to attribute the 
Veteran's right wrist sprain to this uncorroborated history.  
See Leshore, 8 Vet. App. at 409 (holding that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran continued to be treated for right wrist pain at 
VA and Harris County Hospital.  An MRI of the right wrist 
showed some mild cystic changes of the lunate and, to a 
lesser extent, the capitate and scaphoid.  The Veteran 
declined to undergo surgery on his right wrist in August 
2007.  Although these records show ongoing treatment for a 
right wrist disability, none includes a medical opinion 
concerning the etiology or date of onset.  Thus, since these 
post-service records show that the Veteran was first 
diagnosed with a right disability approximately 20 years 
after he was discharged from the military, with no medical 
opinion linking it to service, there records provide highly 
probative evidence against the claim.  See Maxson and 
Maggitt, both supra. 

Interestingly, an April 2007 examination report from D.H., 
M.D., notes that the Veteran's right wrist was manifested 
primarily by subjective complaints of pain.  In other words, 
there were no objective findings, and a radiological 
examination failed to elicit any gross bony abnormalities or 
status ligamentous instability.  In addition, Dr. D.H. did 
not attribute the Veteran's complaints of pain to his period 
of military service. 

An unsigned VA Memorandum dated February 2008 notes that the 
Veteran sustained several injuries to his right wrist while 
on active duty in 1978.  The Memorandum goes on to state that 
X-rays at the time were unremarkable, but that the Veteran 
has since obtained an MRI showing evidence of a ligament 
injury that most likely occurred from these injuries.  This 
Memorandum appears to support the Veteran's claim.  However, 
since there is no indication who wrote the Memorandum and no 
indication that it was based on valid medical analysis to the 
correct facts, see Nieves, supra, the Board places no 
probative value on this document.  See Baldwin v. West, 13 
Vet. App. 1 (1999) (holding that Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran).

The April 2008 VA examination report notes the Veteran's 
history of intermittent right wrist pain since the 1978 
injury to his right foot.  The VA examiner, after reviewing 
the claims file, declined to relate the veteran's right wrist 
disability to service on the basis that there was no 
complaints of right wrist pain from 1979 until 1999.  The 
examiner therefore opined that "the right wrist is not 
service connected or service aggravated."  The Board places 
significant probative value on this opinion, since it appears 
that the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching his conclusion.  
See Nieves-Rodriguez and Wray, both supra.  

Therefore, in the absence of medical evidence linking the 
Veteran's current right wrist disability to service, the 
Board finds that the preponderance of the evidence is against 
the claim.  See Watson, Maggitt, D'Amico, Hibbard v. West, 
Collaro, all supra.  The Veteran is qualified to report his 
symptoms of right wrist pain dating back to service, 
Jandreau, supra, but he is not qualified to attribute his 
right wrist disability to service, which requires competent 
medical evidence.  See Grottveit and Espiritu, both supra.  
Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

A disability rating higher than 10 percent for residuals of a 
right navicular fracture with bone spurs is denied.

But a separate 10 percent rating is assigned for 
tenosynovitis of the right ankle, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for pes cavus, a right ankle condition, 
right foot plantar fasciitis, right foot sinus tarsi 
syndrome, and right leg posterior tibial tendonitis is 
denied.

Service connection for right leg-length discrepancy is 
denied.

Service connection for obesity is denied.

Service connection for residuals of tuberculosis is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for a low back strain is denied.

Service connection for a right knee condition is denied.

Service connection for hemorrhoids secondary to a service-
connected pilonidal cyst is denied.

Service connection for bowel dysfunction secondary to a 
service-connected pilonidal cyst is denied.

Service connection for glaucoma and cataract is denied.

Service connection for residuals of a right wrist sprain is 
denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


